Citation Nr: 1230429	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for an ingrown toenail.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right leg disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is now under the jurisdiction of the RO in Phoenix, Arizona.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that the Veteran also perfected an appeal as to a claim for service connection for a left hip disorder; however, in a March 2012 rating decision, the RO granted service connection for a left hip strain with muscle spasm.  As the claim has been granted in full, it no longer remains in appellate status.  Therefore, no further consideration is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 


I. VA Examinations

The Veteran's service treatment records document complaints regarding his right wrist, his right leg, and an ingrown toenail.  In particular, the Veteran had an ingrown toe nail on the first digit of the left lower extremity in December 1998, and while running in the woods in June 1999, he stepped on an uneven area and reportedly pulled something in the right leg.  Following the latter injury, an examination revealed tenderness along the peroneus longus muscle, and the assessment was a muscle strain.  The Veteran also slipped on ice and fell in November 1999 and November 2000 landing on his hip and upper buttocks, respectively.  In February 2001, he once again slipped on ice and fell onto his outstretched right hand.  He subsequently experienced pain and swelling in the area.  Initially, x-rays were thought to show a transverse fracture of the radius; however, after subsequent x-rays and a bone scan were reviewed, it was determined that he had tendinitis of the right wrist rather than a fracture.

The Veteran was afforded a VA general medical examination in November 2005, which was a few months before his separation from service in March 2006.  The examiner's impression was recurrent paronychia of the right great toenail, which was asymptomatic at the time; right leg shin splints that had improved; and, a status post injury to the right wrist that resolved without current sequela.  

During the Veteran's May 2012 hearing, he testified that he continues to have ingrown toenails that he treats himself.  Board Hearing Tr. at 7.  He also noted that his right wrist bothers him to this day.  Board Hearing Tr. at 11, 13, 14.  He further stated that he still has right leg problems, which are similar to those he experienced in service.  Board Hearing Tr. at 18-19.  

The Board notes that it has been more than six years since the Veteran separated from service, and he has not been provided a VA examination since his separation.  Given the Veteran's testimony regarding ongoing symptomatology since service, coupled with the fact that his only VA examination was prior to his discharge, it appears that additional VA examinations are necessary in this case.  Accordingly, the Board finds that these issues must be remanded so that the Veteran can be provided VA examinations and medical opinions can be obtained.

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  


II. Records Development

The claims file includes records reflecting ongoing treatment at the VA Medical Center (VAMC) in Iowa City, Iowa, and the VA Community Based Outpatient Clinic (CBOC) in Dubuque, Iowa.  However, the Veteran testified that he recently received treatment from VA at a facility in Tucson, Arizona.  Therefore, ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain treatment records relevant to the Veteran's claims for entitlement to service connection for an ingrown toenail, a right wrist disorder, and a right leg disorder from the VAMC in Iowa City, Iowa, and the CBOC in Dubuque, Iowa, dating since February 2011, and from the Southern Arizona VA Health Care System.  

2.  After the above has been accomplished to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any right wrist and right leg disorders.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following a review of the claims file and an examination of the Veteran, the examiner should list all current right wrist and right leg disorders (other than the already service-connected right knee retropatellar pain syndrome).  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiology related to service, including his symptomatology and injuries therein.  In so doing, the examiner should address the Veteran's assertion that he continued to experience the same symptomatology since he separated from service.  A rationale for all opinions expressed should be provided.  

3.  After the development in paragraph (1) has been accomplished to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any ingrown toenails, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following a review of the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current ingrown toenails manifested during service or are otherwise causally or etiology related to service, including his symptomatology therein.  In so doing, the examiner should address the Veteran's assertion that he has had ingrown toenails since service.  A rationale for all opinions expressed should be provided.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


